                          United States District Court
                                    for the
                          Southern District of Florida

 Reginald Early III and others,         )
 Plaintiffs,                            )
                                        )
 v.                                     ) Civil Action No. 18-24260-Civ-Scola
                                        )
 City of Homestead, Florida and         )
 others, Defendants.                    )

                  Order On Defendants’ Motion To Dismiss
      This matter is before the Court on Defendant’s motion to dismiss counts
III-X of Plaintiffs’ Second Amended Complaint. (ECF No. 23.) The Plaintiffs
responded (ECF No. 26) and the Defendants timely replied (ECF No. 27). Having
considered the parties’ arguments, the record, and the relevant legal authority,
the Court grants in part and denies in part the Defendants’ motion. (ECF No.
23.)
I.    Background
       On October 3, 2015, the Plaintiffs were on a family vacation and checked
into the Floridian Hotel in Homestead, Florida. (Am. Compl. ¶ 11., ECF No. 22.)
According to the Plaintiffs, while in the hotel room, the Defendant police officers
(the “Officers”) from the City of Homestead Police Department, lacking a warrant
or probable cause, entered the Plaintiffs’ hotel room and arrested Plaintiffs
Mildred Early and Regina Early. (Id. ¶¶ 16-28.) Mildred Early had been taking a
shower when the police officers arrived. (Id. at ¶ 16.) Defendant Meece barged
into the bathroom, knocked Mildred over, and threw a towel on her face. (Id. at
¶ 19.) She was not allowed to dress and was walked through the hotel property
while naked. (Id. at ¶ 23.) She was without clothing for at least an hour while
male bystanders watched and made comments about her appearance. (Id. at ¶¶
24-26.)
       Both women spent the night in Miami-Dade County jail before being
bonded out. (Id. at ¶ 29.) On March 23, 2016, all criminal charges against
Mildred were dismissed. (Id. at ¶ 31.) On September 19, 2016, all charges against
Regina were dismissed. (Id. at ¶ 32.) The Plaintiffs then filed a ten-count
complaint alleging claims for false arrest, negligent infliction of emotional
distress, illegal search and seizure, battery, malicious prosecution, and other
negligence claims against the City of Homestead (the “City”) and the Officers
stemming from the Early’s arrest in October 2015. The Defendants now move to
dismiss counts III-X of the Plaintiffs’ complaint and to strike the Plaintiffs’
request for declaratory and injunctive relief. (ECF No. 23.)
II.     Legal Standard
       Federal Rule of Civil Procedure 8(a) requires “a short and plain statement
of the claims” that “will give the defendant fair notice of what the plaintiff's claim
is and the ground upon which it rests.” Fed. R. Civ. P. 8(a). The Supreme Court
has held that “[w]hile a complaint attacked by a Rule 12(b)(6) motion to dismiss
does not need detailed factual allegations, a plaintiff's obligation to provide the
‘grounds' of his ‘entitlement to relief’ requires more than labels and conclusions,
and a formulaic recitation of the elements of a cause of action will not do. Factual
allegations must be enough to raise a right to relief above the speculative level.”
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations
omitted).
       “To survive a motion to dismiss, a complaint must contain sufficient
factual matter, accepted as true, to state a claim to relief that is plausible on its
face.” Ashcroft v. Iqbal, 556 U.S. 662 (2009) (quotations and citations omitted).
“A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for
the misconduct alleged.” Id. Thus, “only a complaint that states a plausible claim
for relief survives a motion to dismiss.” Id. at 1950. When considering a motion
to dismiss, the Court must accept all of the plaintiff's allegations as true in
determining whether a plaintiff has stated a claim for which relief could be
granted. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984). For purposes of Rule
12(b)(6), a court generally may not look beyond the pleadings, which includes
any information attached to a complaint. U.S. ex. Rel. Osheroff v. Humana, Inc.,
776 F.3d 805, 811 (11th Cir. 2015) (internal citations omitted).
III.    Analysis
      A. Count III – Negligent Infliction of Emotional Distress against the City
       Count III of Plaintiffs’ complaint is against the City for negligent infliction
of emotional distress. (ECF No. 22 at ¶ 43.) According to the Plaintiffs, the
Officers’ conduct, including the Plaintiffs being “handcuffed, battered, and
Mildred Early being forced to expose her nude body to members of the public,”
resulted in emotional distress, including severe depression, post-traumatic
stress disorder, and other physical and mental injuries. (Id. at ¶ 46.) The City
moves to dismiss Count III because this negligence count is based on the same
conduct that forms the basis of the intentional torts asserted in the other counts.
(ECF No. 23 at 12.) The Plaintiffs argue that Count III survives because it is not
based only on the Defendants’ intentional conduct. (ECF No. 26 at 15.) Upon
careful review, the Court agrees with the Plaintiffs.
        While the Defendants are correct that the Plaintiffs could not state a cause
of action for negligent infliction of emotional distress based on intentional
conduct, Garcia v. Carnival Corp., 838 F. Supp. 2d 1334, 1337 (S.D. Fla. 2012)
(Moore, J.), a negligence claim “based upon a distinct act of negligence may be
brought against a police officer in conjunction with a claim for [an intentional
tort].” City of Miami v. Sanders, 672 So. 2d 46, 48 (Fla. 3d DCA 1996). The court
in Sanders held that “the negligence component must pertain to something other
than the actual application of force during the course of the arrest. It cannot
serve as the exclusive basis for liability in an excessive force claim.” Id. Here, the
Plaintiff’s claim for negligent infliction of emotional distress appears to include
intentional conduct as well as potentially negligent conduct. The handcuffing
and battery relate to the intentional torts asserted throughout the complaint but
forcing Mildred Early to walk around naked in public forms a separate basis to
assert a count for negligent infliction of emotional distress. Accordingly, the
Court denies the Defendants’ motion to dismiss Count III.
   B. Counts IV and IX – 42 U.S.C. § 1983 Claims Against the City
       Counts IV and IX assert § 1983 claims against the City for failure to “train
its officers to uphold basic civil rights during an arrest.” (ECF No. 26 at 6.)
Municipalities and other local government entities are subject to liability under
§ 1983 and may be sued directly for relief where “the action that is alleged to be
unconstitutional implements or executes a policy statement, ordinance,
regulation, or decision officially adopted and promulgated by that body’s
officers.” Monell v. N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978). A
municipality or other local government entity “cannot be held liable solely
because it employs a tortfeasor—or, in other words, a municipality cannot be
held liable under § 1983 on a respondeat superior theory.” Id. at 691 (emphasis
in original). Only if the alleged constitutional violations resulted from a custom,
policy, or practice of a local government entity may that entity be held liable. Id.
at 694; Wideman v. Shallowford Cmty. Hosp., Inc., 826 F.2d 1030, 1032 (11th
Cir. 1987); see also Farred v. Hicks, 915 F.2d 1530, 1532–33 (11th Cir. 1990)
(“Governmental entities may be held liable under section 1983 when a
governmental ‘policy or custom’ is the ‘moving force’ behind the constitutional
deprivation.”) (citing Kentucky v. Graham, 473 U.S. 159, 166 (1985)).
       A policy or custom “is established by showing a persistent and widespread
practice and an entity’s actual or constructive knowledge of such customs,
though the custom need not receive formal approval.” German v. Broward Cty.
Sheriff's Office, 315 F. App’x 773, 776 (11th Cir. 2009) (citing Depew v. City of
St, Mary’s, Ga., 787 F.2d 1496, 1499 (11th Cir. 1986)). The practice or custom
must be “so pervasive, as to be the functional equivalent of a policy adopted by
the final policymaker.” Church v. City of Huntsville, 30 F.3d 1332, 1343 (11th
Cir. 1994). For example, if a municipality’s rules and regulations for the
operation of its police department are repeatedly violated and the municipality
has knowledge of the conduct but fails to rectify the situation, it may be liable.
Depew, 787 F.2d at 1499 (“The continued failure of the [municipality] to prevent
known constitutional violations by its police force is precisely the type of informal
policy or custom that is actionable under section 1983.”). However, “[n]ormally
random acts or isolated incidents are insufficient to establish a custom or
policy.” Id.
       The inadequacy of police training may serve as the basis for local
government liability under § 1983 only “where the failure to train in a relevant
respect amounts to deliberate indifference to the constitutional rights of persons
with whom the police come into contact.” City of Canton, Ohio v. Harris, 489 U.S.
378, 379 (1989). To establish “deliberate indifference,” “a plaintiff must present
some evidence that the municipality knew of a need to train and/or supervise in
a particular area and the municipality made a deliberate choice not to take any
action.” Gold v. City of Miami, 151 F.3d 1346, 1350 (11th Cir. 1998). “[A] pattern
of similar constitutional violations by untrained employees is ordinarily
necessary to demonstrate deliberate indifference for the purposes of failure to
train.” Guzman v. City of Hialeah, No. 15-23985, 2016 WL 3763055, at *4 (S.D.
Fla. July 14, 2016) (Gayles, J.) (citations and quotations omitted).
       Dismissal of a § 1983 failure-to-train claim is warranted where a plaintiff
fails to include “allegations of specific facts setting forth: (1) the nature of any
inadequate policies or procedures; (2) the factual basis – other than that this
incident occurred – for concluding that the City’s training is contrary to law; (3)
the identity of any prior incidents which would have placed the City on notice of
any policy or training deficiencies; and/or (4) the factual basis underlying
assertions that the City employed incompetent officers.” Willis v. City of Coral
Springs, No. 16-60959, 2016 WL 3747611, at *4-5 (S.D. Fla. July 13, 2016)
(Bloom, J.) (citations omitted). Here, the complaint includes a few cursory
allegations in support of the Plaintiffs’ failure-to-train § 1983 claims. The
Plaintiffs’ conclusory allegations state that the City “failed to properly train its
employees to avoid violation of citizen’s rights.” (ECF No. 22 at ¶¶ 50, 84.) These
“failures equate to an official policy, practice or custom, sufficient upon which to
state a claim[.]” (Id. at ¶¶ 51, 85.) The complaint contains no specific factual
allegations to support these conclusions.
       The Plaintiffs argue that they do not need to include allegations related to
previous incidents or a pattern of similar constitutional violations because the
need to train in this particular area is “so obvious that the liability attaches for
a single incident.” (ECF No. 26 at 6 (citing Weiland v. Palm Beach Cty. Sheriff’s
Office, 792 F.3d 1313, 1329 (11th Cir. 2015)).) According to the Plaintiffs, “it is
obvious that officers should be trained on the rights of citizens to be arrested
absent the denial of basic civil rights and liberties, including, but not limited to
the avoidance of unnecessary nudity.” (Id.) The Court disagrees. In Weiland, for
example, the Eleventh Circuit held that the need for specialized training in the
area of the use of excessive force when dealing with the mentally ill was not “so
obvious” that “liability attaches for a single incident.” 792 F.3d at 1329. To
describe what is considered “obvious,” the Supreme Court has posed the
“hypothetical example of a city that arms its police force with firearms and
deploys the armed officers into the public to capture fleeing felons without
training the officers in the constitutional limitation on the use of deadly force.”
Connick v. Thompson, 563 U.S. 51, 63 (2011). While training officers in the area
of lawful arrests is obvious, the Court does not find that the need for training in
the area of arresting people while they are potentially taking a shower to avoid
public nudity is “so obvious” that liability attaches for this single incident.
Accordingly, Counts IV and IX against the City are dismissed.
   C. Counts V, VI, and IX – 42 U.S.C. § 1983 Claims Against the Officers
       Counts V, VI, and IX assert § 1983 claims against the individual Officers
for false arrest (Count V), illegal search (Count VI), and malicious prosecution
(Count IX). Any person who deprives another “of any rights, privileges, or
immunities secured by the Constitution and laws,” while acting under color of
state law, is liable to the person whose rights were violated. 42 U.S.C. § 1983.
This law “creates no substantive rights; it merely provides remedies for
deprivations of rights established elsewhere.” City of Okla. City v. Tuttle, 471 U.S.
808, 816 (1985).
       The individual Defendants argue that they are entitled to qualified
immunity. “Qualified immunity offers complete protection for government
officials sued in their individual capacities if their conduct does not violate clearly
established statutory or constitutional rights of which a reasonable person would
have known.” Kingsland v. City of Miami, 382 F.3d 1220, 1231 (11th Cir. 2004)
(quotation marks omitted). To claim qualified immunity, a public official must
first establish that he was engaged in a “discretionary duty.” Mercado v. City of
Orlando, 407 F.3d 1152, 1156 (11th Cir. 2005). “A court must ask whether the
act complained of, if done for proper purpose, would be within, or reasonably
related to the outer perimeter of an official’s discretionary duties.” Mikko v. City
of Atlanta, 857 F.3d 1136, 1144 (11th Cir. 2017). Once it is established that a
public official was acting in a discretionary capacity, the burden shifts to the
plaintiff to establish “both that the defendant committed a constitutional
violation and that the law governing the circumstances was already clearly
established at the time of the violation.” Youmans v. Gagnon, 626 F.3d 557, 526
(11th Cir. 2010). At the motion to dismiss stage, “unless the plaintiff’s allegations
state a claim of violation of clearly established law, a defendant pleading qualified
immunity is entitled to dismissal before the commencement of discovery.”
Cottone v. Jenne, 326 F.3d 1352, 1357 (11th Cir. 2003) (internal quotations and
citations omitted).
       The Plaintiffs argue that “where the Defendant’s conduct has run so afoul
of the rules of decency and accepted behaviors, [ ] the concept of discretionary
authority is irrelevant.” (ECF No. 26 at 7.) This analysis misstates the two-prong
analysis of qualified immunity. First, the Defendants must establish that the
officer was acting in his discretionary capacity and then the plaintiff must
establish that the officer violated the plaintiff’s rights in violation of clearly
established law. Whether the Defendant’s conduct was indecent or unacceptable
informs the second part of the test.
       The Court finds that the Defendants were acting within their discretionary
authority. The Officers were performing legitimate job-related functions as they
were investigating a noise complaint and carrying out arrests. See Hall v.
Stewart, 297 F. Supp. 2d 1328, 1331 (S.D. Fla. Jan. 16, 2004) (Moore, J.) (“there
can be no doubt that [the officers] were acting within the scope of their
discretionary authority when they arrested Plaintiffs.”). The burden then shifts
to the Plaintiffs.
       The Plaintiffs must establish (1) that a constitutional right was violated
and (2) that the constitutional right was clearly established at the time the official
acted. Id. “[T]he standard is not whether preexisting law provides a set of
materially similar facts, but whether the state of the law at the time in question
gave the defendants fair warning that their alleged conduct was
unconstitutional.” Id. (citations and quotations omitted).
       With regard to the false arrest claim, an officer must establish that he had
“arguable probable cause, that is, where reasonable officers in the same
circumstances and possessing the same knowledge as the Defendants could
have believed that probable cause existed to arrest the plaintiff.” Valdes v. Miami-
Dade County, No. 12-22426, 2013 WL 5429938, at *14 (S.D. Fla. Sept. 27, 2013)
(Moreno, J.). Here, Plaintiffs allege that they were in their hotel room while
Plaintiff Reginald Early was resting on the bed, the family’s young children were
watching television, and Plaintiff Mildred Early was taking a shower. (ECF No.
22 at ¶¶ 15-16.) The officers banged on the door and told the Plaintiffs to “get
the f*** out” because someone had complained about them. (Id. at ¶ 17.) They
dragged Plaintiff Mildred from the bathroom and arrested Mildred and Regina
Early. (Id. at ¶¶ 27-28.) “These allegations, taken as true and construed in the
light most favorable to [Plaintiffs], vitiates the Officers’ contention that they had
arguable probable cause to arrest [Plaintiffs].” Valdes, 2013 WL 5429938 at *14.
Accordingly, the motion to dismiss Count V is denied.
       With regard to Count VI, illegal search of the Plaintiffs’ hotel room, the
complaint alleges that “entry into Plaintiffs’ hotel room was absent probable
cause or any legal right.” (ECF No. 22 at ¶ 58.) The Court finds that the Plaintiffs
have failed to meet their burden to overcome the Defendants’ claim of qualified
immunity. It is not clear from the face of Plaintiffs’ complaint that the Officers
violated the Plaintiffs’ constitutional rights. See Heine v. Rice, No. 00-cv-2297-
T24-TBM, 2001 WL 1338780, at *8 (M.D Fla. April 9, 2001). To satisfy their
burden, the Plaintiffs’ argument would have required an analysis of Fourth
Amendment law related to illegal searches, an analysis of whether the Plaintiffs
consented to the Defendants’ entry into their hotel room, whether the consent
was voluntary, and if any potential violation of the Fourth Amendment was
clearly established. See, e.g., Higgins v. Gee, No. 06-cv-1928-T-27MSS, 2008 WL
190493 (M.D. Fla. Jan. 22, 2008). The Plaintiffs provide no such analysis nor
address the Defendants’ entry and search of the hotel room. (See ECF No. 26 at
7-13.) Accordingly, the motion to dismiss Count VI is granted.
       Count IX, addressed above, also asserts a claim for malicious prosecution
against the Officers. “To stablish a federal malicious prosecution claim under §
1983, a plaintiff must prove (1) the elements of the common law tort of malicious
prosecution, and (2) a violation of her Fourth Amendment right to be free from
unreasonable seizures.” Kingsland, 382 F.3d at 1234 (citing Wood v. Kesler, 323
F.3d 872, 881 (11th Cir. 2003)).
              Under Florida law, a plaintiff must establish each of six
              elements     to   support      a   claim    of    malicious
              prosecution: (1) an original judicial proceeding against
              the present plaintiff was commenced or continued; (2)
              the present defendant was the legal cause of the original
              proceeding; (3) the termination of the original
              proceeding constituted a bona fide termination of that
              proceeding in favor of the present plaintiff; (4) there was
              an absence of probable cause for the original
              proceeding; (5) there was malice on the part of the
              present defendant; and (6) the plaintiff suffered
              damages as a result of the original proceeding.
Deegan v. Aquino, No. 16-22820, 2018 U.S. Dist. LEXIS 30466, at *32-33 (S.D.
Fla. Feb. 23, 2018) (Lenard, J.). The Defendants only challenge the Plaintiffs’
allegations of malice. (ECF No. 23 at 14-16.) Malice, however, can be “inferred
from a lack of probable cause[.]” Phillips v. City of West Palm Beach, No. 18-
80172, 2018 WL 3586179, at *8 (S.D. Fla. July 26, 2018) (Bloom, J.). Based on
the Court’s holding that the Defendants lacked probable cause to arrest the
Plaintiffs under Count V, the Court holds that the Plaintiffs have established
malice at the motion to dismiss stage. See N.C. v. Alonso, No. 12-61646, 2013
WL 6564217, at *10 (S.D. Fla. Dec. 13, 2013) (Rosenbaum, J.) (“[L]egal malice is
sufficient and may be inferred from, among other things, a lack of probable
cause.”). Accordingly, the Court denies the Defendants’ motion to dismiss Count
IX as to the Officers.
   D. Counts VII and VIII – Common Law Battery and Malicious Prosecution
      Claims Against All Defendants
       Count VII asserts a cause of action for battery against all Defendants. The
Defendants only move to dismiss Count VII as to the Officers based on their
sovereign immunity under Florida Statutes § 768.28 and because the complaint
only alleges one incident of touching by one officer. (ECF No. 23 at 11, 13.) The
Defendants first argue that the Plaintiffs cannot maintain a claim for battery
against both the City and the Officers at the same time. (ECF No. 23 at 11.) This
argument “misses the mark . . . The nature of Florida Statutes § 768.28 tends to
require a plaintiff to plead alternative and inconsistent claims against a
government entity and its employees. Valdes, 2013 WL 5429938 at *5. The Court
will not dismiss Count VII based on this argument.
       The Defendants also argue that the Plaintiffs cannot establish a waiver of
immunity where they fail to allege facts sufficient to support a claim of malice.
(ECF No. 23 at 12.) As discussed above, an inference of malice can be drawn
from a lack of probable cause. Alonso, 2013 WL 656421 at *10. The Court finds
that the Plaintiffs have sufficiently alleged malice at the motion to dismiss stage.
       Lastly, the Defendants argue that Plaintiff’s allegations state only that
Officer Meece entered the bathroom and removed Plaintiff Mildred. (ECF No. 22
at ¶ 20.) The complaint, however, also alleges that Plaintiffs Mildred and Regina
Early were “grabbed and handcuffed excessively tightly.” (Id. at ¶ 64.) The
Defendants take issue with this general allegation because it does not specify
which Officers took these actions against which Defendants. The Court agrees
with the Defendants. A claim for battery under Florida law requires a showing
that the defendant acted intending to cause harmful or offensive contact with
the plaintiff or an imminent apprehension of such contact. City of Miami v.
Sanders, 672 So. 2d 46, 47 (Fla. 3d DCA 1996). The Court cannot analyze the
Officer’s conduct or the alleged battery without knowledge of which Officer took
what actions against which Plaintiffs. See Mendoza v. City of Hialeah, No. 17-
21790, 2017 WL 4737262, at *4 (S.D. Fla. Oct. 18, 2017) (Scola, J.) (“Since the
Complaint only specifically alleges intentional affirmative conduct by Defendant
Holland, Count Three is dismissed as to Defendants Morgado and Cabrera.”).
Accordingly, Count VII is dismissed against Officers Leal, A. Pearce, and B.
Pearce.
        Count VIII asserts a claim for common law malicious prosecution against
all Defendants. (ECF No. 22 at 14.) The Defendants argue that the Plaintiffs’
malicious prosecution claim fails because they have failed to allege that the
Officers acted with malice. As discussed above, malice can be implied from a lack
of probable cause. Alonso, 2013 WL 656421 at *10. Accordingly, the Court denies
the Defendant’s motion to dismiss Count VIII.
   E. Count X – Negligent Training, Supervision, and Retention against the
      City
       Count X asserts a state law negligence claim against the City for negligent
training, retention, and supervision. (ECF No. 22 at 16.) The complaint alleges
that the “negligent failure of the Defendant City to supervise, train, and
negligently retain its agents, employees, officers, and servants was a direct
causal link, caused, or was closely related to the illegal acts against the Plaintiffs
referenced above.” (Id. at ¶ 89.) The State of Florida and its municipalities are
generally immune from tort liability. Lewis v. City of St. Petersburg, 260 F.3d
1260, 1262 (11th Cir. 2001) (citing Fla. Const., Art. X, § 13). Although Florida
has waived immunity “under circumstances in which the state or such agency
or subdivision, if a private person, would be liable to the claimant,” Fla. Stat.
§ 768.28(1), this waiver does not apply if the challenged acts were discretionary.
Kaisner v. Kolb, 543 So.2d 732, 736 (Fla. 1989) (citations omitted); Whitaker v.
Miami-Dade Cty., 126 F. Supp. 3d 1313, 1330 (S.D. Fla. 2015) (Lenard, J.)
(“Florida’s sovereign-immunity waiver does not apply when the challenged acts
are ‘discretionary’ rather than ‘operational.’”) (citations omitted).
       Here, the Plaintiffs have failed to include any specific factual allegations to
support their conclusory allegations that the City failed to appropriately train,
retain, and supervise its Officers. Therefore, the Plaintiff has failed to state a
claim under Count X. See, e.g., Gelbard v. City of Miami, Fla., 845 F. Supp. 2d
1338, 1341 (S.D. Fla. 2012) (Martinez, J.) (dismissing negligent training claim
against municipality because the complaint failed to “allege any specific training
or subject matter that Defendant failed to provide to its police force.”). Moreover,
the Eleventh Circuit has held that “[a] city’s decision regarding how to train its
officers and what subject matter to include in the training is clearly an exercise
of governmental discretion regarding fundamental questions of policy and
planning,” and claims challenging such decisions are barred. Lewis, 260 F.3d at
1266 (leaving open the possibility, however, that a plaintiff could challenge the
implementation or operation of a police training program); see also Gelbard, 845
F. Supp. 2d at 1341 (holding that claim that city negligently failed to train its
police officers involved a discretionary function and, therefore, the city was
immune from liability). Therefore, to the extent that the Plaintiffs are attempting
to challenge the City’s decisions regarding what subject matter to include in the
training of its police officers, the City is immune from such a claim. Accordingly
Count X is dismissed.1
      F. Motion to Strike Requests for Declaratory and Injunctive Relief
       The Defendants move to strike the Plaintiffs’ requests for declaratory and
injunctive relief found at the end of each count in the complaint. “[A] prayer for
injunctive and declaratory relief requires an assessment, at this stage in the
proceeding, of whether the plaintiff has sufficiently shown a real and immediate
threat of future harm.” Elend v. Basham, 471 F.3d 1199, 1207 (11th Cir. 2006).
The Plaintiffs’ complaint “makes no such showing.” Kelly v. Owens, No. 05-cv-
1150-MHT, 2006 WL 3450142, at *5 (N.D. Ala. Nov. 29, 2006). The charges
against the Plaintiffs have been dropped and there is no evidence that they have
suffered an ongoing harm that must be enjoined by the Court. To the extent the
Plaintiffs argue that their injury is a “direct result of a policy or custom” that will
continue, the Court previously found that Plaintiffs failed to allege a police
practice or custom under its § 1983 claims. Therefore, the Court strikes the
Plaintiffs’ requests for declaratory and injunctive relief found throughout the
complaint.
IV.     Conclusion
     Based on the foregoing, the Court grants in part and denies in part the
Defendants’ motion to dismiss. The Court grants the following relief:
     1. The Court denies the Defendants’ motion to dismiss Count III.
     2. The Court grants the Defendants’ motion to dismiss Count IV.
     3. The Court denies the Defendants’ motion to dismiss Count V.
     4. The Court grants the Defendants’ motion to dismiss Count VI.
     5. The Court grants the Defendants’ motion to Dismiss Count VII as to
        Defendants Leal, A. Pearce, and B. Pearce.
     6. The Court denies the Defendants’ motion to dismiss Count VIII.



1 Count X is also a shotgun pleading as it includes three distinct theories of
liability (negligent training, supervision, and retention). “Courts in the Eleventh
Circuit have little tolerance for shotgun pleadings.” Vibe Micro, Inc. v. Shabanets,
878 F.3d 1291, 1294-95 (11th Cir. 2018). The Court may, in its discretion,
dismiss a complaint on shotgun pleading grounds. Id. at 1295.
7. The Court grants the Defendants’ motion to dismiss Count IX as to
   the City but denies the motion as to the Officers.
8. The Court grants the Defendants’ motion to dismiss Count X.
9. The Court strikes the Plaintiffs’ requests for declaratory and
   injunctive relief found throughout the complaint.
Done and ordered at Miami, Florida, on July 12, 2019.

                                   ________________________________
                                   Robert N. Scola, Jr.
                                   United States District Judge
